June 13, 1952


Hon. Hartman Hooser        Opinion No. V-1459
County Attorney
Howard County              Re:   Legality of designation
Big Spring, Texas                by two or more counties
                                 of the same person as
                                 commissioner to sell a
                                 tract of land in which
                                 each county owns an
Dear Sir:                        interest.
          Your request for an opinion of this office
reads in part as follows:
          9/hen two or more counties own an
     interest In a tract of land, may each
     county appoint the same commissioner to
     sell the respective interests of both?
         "The Co,untiesof Howard, Martin,
    Midland and Ector each own an interest in
    thirty-five acres of land situated In How-
    ard Co,unty,which land was purchased in
    1925 for the purpose of obtaining gravel
    for road construction. The counties are
    now desiro,usof selling this land and all
    want to appoint one man as the commlssion-
    er to sell said land at public a,uction.'
            Section 1 of Article 1577, V.C.S., provides:
          "The Commlssioners Court may, by an
     order to be entered on its minutes, appoint
     a commissioner to sell and dispose of any
     real estate of the county at public auction.
     The deed of such commissioner, made in con-
     formity to such order for and in behalf of
     the county, duly acknowledged and proven and
     recorded shall be sufficient to convey to the
     purchasers all the right, title, and interest
     and estate which the county may have In and
     to the premises to be conveyed. Nothing con-
     tained in this article shall a,uthorlzeany
     Commissioners Court to dispose of any lands
Han, Hartman Hooser, page 2   (V-1459)


     given, donated or granted to such county for
     the purpose of education In anx other manner
     than shall be directed by law,
            There is nothing in the above statute or
any other law which prohibits procedure outlined in
your request. The statute does not place any restric-
tion on the commissioners' court in the appointment
of a commissioner for the purpose of selling real
estate owned by the county. While it is well settled
that counties   have only such powers as are either ex-
pressly or by necessary implication given them by law,
yet, once authority is vested in them, a reasonable
construction of that authority will be given to effect
its purpose, Commissioners' Court of Madison County v.
Wallace, 118 Tex.
9   27
commissioners' co,urts'aregiven broad discretion In
making the appointment of a commissioner to sell real
estate with no restriction as to whom they may appoint,
we agree with you that when two or more counties own
an interest in a tract of land the commissioners' co~urt
of each county may appoint the same commissioner to
sell the respective interests of all.
                       SUMMARY
          When two or more co,untlesown an interest
     in a tract of land, the commissioners' court of
     each co,untymay appoint the same commissioner
     to sell the respective interests of all. Art.
     1577, V.C.S.
                                 Yours very truly,
APPROVED:                          PRICE DANIEL
                                 Attorney General
J. C. Davis, Jr,
County Affairs Division
Mary K. Wall                                 &&4-*
Reviewing Assistant              By 4B %en
                                       Assistant
Charles D. Mathews
First Assistant
BA:mh